Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/29/2021, with respect to the previous objections to claims 17, 20, & 22 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 17, 20, & 22 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/29/2021, with respect to the previous 102 rejection of claim 19 and 103 rejection of claim 21 under Graham have been fully considered and are persuasive.  Applicant has complied with the indicated allowable subject matter to incorporate the limitations of claim 2 into claims 19 & 21, and incorporated the limitations of claim 19 into claim 20 (now independent) to place the application in condition for allowance.  The previous 102 rejection of claim 19 and 103 rejection of claim 21 under Graham has been withdrawn. 

In view of the amendment(s) below, Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Stinebruner on 4/1/2021.

The application has been amended as follows: 

Amendment to the claims
Please amend the claim(s) as follows:

For Claim 22:
on line 5, amend to “plurality of tubular spray element drives”

Canceled claims
Cancel claims 5-6, & 24.  

Allowed claims
Claims 2-4, 7, 9-22, 25-26 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed dishwasher, and more particularly the radially-facing inlet of claims 19 & 21, or the docking arrangement of claim 20.  Examiner considers the best prior art of record to be Graham (US 3115306) and previously cited Boyer (US 20180360293).
Graham teaches a liquid distributor for a dishwashing machine (see Figure 1, washing compartment 3, supply pipe 36, valve 37, ducts 50-55, apertures 66-67, valve plate 70, valve member 68, ports 75.  Column 4, lines 43-75.  Column 5, lines 1-10).  Regarding claims 19 & 21, Graham does not teach the ports 75 (interpreted fluid inlet(s)) as being “radially-facing” (see Figures 1-5, valve member 68, ports 75).  Regarding claim 20, Graham does not teach the recited docking arrangement. 
Boyer teaches a disk diverter/valve (see Figures 1-6, integral spray manifold 144, disk diverter assembly 200, diverter housing 202, fluid supply nozzle 236, diverter disk 250, partial flange 256, electric motor 270.  [0025]).  Boyer does not teach the limitation of “a valve body coupled to the tubular spray element for rotation about the longitudinal axis with the tubular spray element” as required in claims 19-
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 2-4, 7, 9-22, 25-26 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714